DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 9-11, filed 8/10/2022, with respect to Claims 1-18 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections of Claims 1-18 has been withdrawn. 
Although no arguments have been presented by the applicant, the applicant has elected to remove and amend the subject matter that was rejected under 35 U.S.C. 112(b). Those rejections and any arguments that would have been presented are considered moot in view of the amendments to Claim 1, therefore the rejection of Claims 1-18 under 35 U.S.C. 112(b) is hereby withdrawn by the examiner. 
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 12 recites the limitation " a first spacer layer adjacent to the pinned layer in Line 6.  There is insufficient antecedent basis for this limitation in the claim, and it appears that this limitation should be recited as “the first pinned layer” to be consistent with the remaining claim language.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-4, 6-13, 15-16, and 18-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fermon et al. (US 2016/0359103 A1), herein referred to as Fermon. 
Regarding Claim 1, Fermon discloses a magnetoresistance element (see figure 4) comprising: 
	a double-pinned spin valve (item 400, figure 4) comprising: 
	a first pinning layer (item 416, figure 4); 
	a first pinned layer (item 414, figure 4) adjacent to the pinning layer (item 416, figure 4); 
	a first spacer layer (item 412, figure 4) adjacent to the pinned layer (item 414, figure 4); and 
	a free layer (item 410, figure 4) adjacent to the first spacer layer (item 412, figure 4) and arranged so that the first spacer layer (item 412, figure 4) is between the first pinned layer (item 414, figure 4) and the free layer (item 410, figure 4), the free layer (item 410, figure 4) having a bias formed from a coupling of the first pinned layer (item 414, figure 4) with the free layer (item 410, figure 4) (Para. 0156 of Fermon discloses “However,…, the Ru spacer layer 412 of FIG. 4 provides RKKY coupling between the free layer 410 and the pinned layer 414.” and para. 0166 of Fermon discloses “… the arrangement of FIG. 4 uses a different nonmagnetic spacer layer 412, allowing a strong RKKY coupling between the second pinned layer 414 and the free layer 410. Ru, Ag, or Au can be used for the spacer layer 412.” Fermon is considered to teach the free layer having a bias formed from a coupling of the first pinned layer with the free layer since para. 0041 of the applicant’s specification states that “The magnetic bias results from RKKY coupling between free layer 508 and pinned layer 512 through Ru layer 510.” and the spacer layer (412) as taught by Fermon is also (Ru) layer.), 
	wherein, the double-pinned spin valve (item 400, figure 4) is configured to detect a changing magnetic field in an environment having a static magnetic field vector external (para. 0010 with respect to when the external field with the same amplitude is applied in the opposite direction as taught by para. 0226) to the magnetoresistance element (see figure 4), wherein the bias (formed by the coupling of the first pinned layer with free layer as taught above with respect to para. 0156 and 0166) reduces the static magnetic field vector (para. 0226 – “the intra-stack magnetic bias of the double pinned arrangement 400 of FIG. 4, which is cancelled out when an external field with same amplitude is applied in the opposite direction.”) detected by the double-pinned spin valve (item 400, figure 4).
Regarding Claim 3, Fermon discloses magnetoresistance element of claim 1, wherein the first pinned layer (item 414 or as para. 0165 states – item 406, figure 4) comprises: a first ferromagnetic layer (item 406a, figure 4); a second ferromagnetic layer (item 406c, figure 4); and a nonmagnetic layer (item 406b, figure 4) between the first and second ferromagnetic layers (item 406a and 406c, figure 4) (para. 0165).
Regarding Claim 4, Fermon discloses the magnetoresistance element of claim 1, wherein the free layer (item 410, figure 4) comprises a ferromagnetic layer (item 410a/b, figure 4).
Regarding Claim 6, Fermon discloses the magnetoresistance element of claim 1, wherein a magnitude of the bias of the spin valve is equal to a magnitude of the static magnetic field vector (para. 0226 – “the intra-stack magnetic bias of the double pinned arrangement 400 of FIG. 4, which is cancelled out when an external field with same amplitude is applied in the opposite direction.” Thus in order to be able to cancel out, the magnitude of the bias of the spin valve is considered to be an equal magnitude of the static magnetic field vector).
Regarding Claim 7, Fermon discloses the magnetoresistance element of claim 1 wherein an axis of maximum sensitivity of the magnetoresistance element (see figure 4) is positioned to detect the changing magnetic field (para. 0010).
Regarding Claim 8, Fermon discloses a magnetoresistance element (see figure 4) comprising: 
	a first double-pinned spin valve (item 400, figure 4) comprising: 
	a first pinning layer (item 416, figure 4); 
	a first pinned layer (item 414, figure 4) adjacent to the first pinning layer (item 416, figure 4); 
	a first spacer layer (item 412, figure 4) adjacent to the first pinned layer (item 414, figure 4); 
	a free layer (item 410, figure 4) adjacent to the first spacer layer (item 412, figure 4) and arranged so that the first spacer layer (item 412, figure 4) is between the first pinned layer (item 414, figure 4) and the free layer (item 410, figure 4), the free layer (item 410, figure 4) having a bias formed from a coupling of the first pinned layer (item 414, figure 4) with the free layer (item 410, figure 4) (Para. 0156 of Fermon discloses “However,…, the Ru spacer layer 412 of FIG. 4 provides RKKY coupling between the free layer 410 and the pinned layer 414.” and para. 0166 of Fermon discloses “… the arrangement of FIG. 4 uses a different nonmagnetic spacer layer 412, allowing a strong RKKY coupling between the second pinned layer 414 and the free layer 410. Ru, Ag, or Au can be used for the spacer layer 412.” Fermon is considered to teach the free layer having a bias formed from a coupling of the first pinned layer with the free layer since para. 0041 of the applicant’s specification states that “The magnetic bias results from RKKY coupling between free layer 508 and pinned layer 512 through Ru layer 510.” and the spacer layer (412) as taught by Fermon is also (Ru) layer.);
	a second pinning layer (item 404, figure 4); 
	a second pinned layer (item 406, figure 4) adjacent to the second pinning layer (item 404, figure 4); and 
	a second spacer layer (item 408, figure 4) adjacent to the second pinned layer (item 406, figure 4) and the free layer (item 410, figure 4), 
	wherein, the double-pinned spin valve (item 400, figure 4) is configured to detect a changing magnetic field in an environment having a static magnetic field vector external (para. 0010 with respect to when the external field with the same amplitude is applied in the opposite direction as taught by para. 0226) to the magnetoresistance element (see figure 4), 
	wherein the bias (formed by the coupling of the first pinned layer with free layer as taught above with respect to para. 0156 and 0166) reduces the static magnetic field vector (para. 0226 – “the intra-stack magnetic bias of the double pinned arrangement 400 of FIG. 4, which is cancelled out when an external field with same amplitude is applied in the opposite direction.”) detected by the double-pinned spin valve (item 400, figure 4).
Regarding Claim 9, Fermon discloses the magnetoresistance element of claim 8, wherein the bias is defined by a first magnetic vector, and wherein the sum of the first magnetic vector and the static magnetic field vector results in a system bias vector that is substantially perpendicular to a direction of maximum sensitivity of the magnetoresistance element (see figure 5 – wherein vectors 502 and 504 are perpendicular to the sensitivity of the magnetoresistance element).
Regarding Claim 10, Fermon discloses the magnetoresistance element of claim 8, further comprising a second double-pinned spin valve (see figure 17; para. 0237), wherein the second pinning layer (item 1706, figure 17) is a shared layer between the first double-pinned spin valve and the second double-pinned spin valve (see figure 17).
Regarding Claim 11, Fermon discloses the magnetoresistance element of claim 8, wherein the free layer (item 410, figure 4) comprises a ferromagnetic layer (item 410a/b, figure 4).
Regarding Claim 12, Fermon discloses a magnetic field sensor (see figure 4) comprising: 
	at least one magnetoresistance element (see figure 4), the at least one magnetoresistance element (see figure 4) comprising a double-pinned spin valve (item 400, figure 4) comprising: 
	a first pinning layer (item 416, figure 4); 
	a first pinned layer (item 414, figure 4); 
	a first spacer layer (item 412, figure 4) adjacent to the pinned layer (item 414, figure 4); and 
	a free layer (item 410, figure 4) adjacent to the first spacer layer (item 412, figure 4) and arranged so that the first spacer layer (item 412, figure 4) is between the first pinned layer (item 414, figure 4) and the free layer (item 410, figure 4), the free layer (item 410, figure 4) having a bias formed from a coupling of the first pinned layer (item 414, figure 4) with the free layer (item 410, figure 4) (Para. 0156 of Fermon discloses “However,…, the Ru spacer layer 412 of FIG. 4 provides RKKY coupling between the free layer 410 and the pinned layer 414.” and para. 0166 of Fermon discloses “… the arrangement of FIG. 4 uses a different nonmagnetic spacer layer 412, allowing a strong RKKY coupling between the second pinned layer 414 and the free layer 410. Ru, Ag, or Au can be used for the spacer layer 412.” Fermon is considered to teach the free layer having a bias formed from a coupling of the first pinned layer with the free layer since para. 0041 of the applicant’s specification states that “The magnetic bias results from RKKY coupling between free layer 508 and pinned layer 512 through Ru layer 510.” and the spacer layer (412) as taught by Fermon is also (Ru) layer.),
	wherein, the double-pinned spin valve (item 400, figure 4) is configured to detect a changing magnetic field in an environment having a static magnetic field vector external (para. 0010 with respect to when the external field with the same amplitude is applied in the opposite direction as taught by para. 0226) to the magnetoresistance element (see figure 4), 
	wherein the bias (formed by the coupling of the first pinned layer with free layer as taught above with respect to para. 0156 and 0166) reduces the static magnetic field vector (para. 0226 – “the intra-stack magnetic bias of the double pinned arrangement 400 of FIG. 4, which is cancelled out when an external field with same amplitude is applied in the opposite direction.”) detected by the double-pinned spin valve (item 400, figure 4).
Regarding Claim 13, Fermon discloses the magnetic field sensor of claim 12, wherein a pinning layer is a first pinning layer (item 416, figure 4), a pinned layer is a first pinned layer (item 414, figure 4) and a spacer layer is a first spacer layer (item 412, figure 4), and wherein the double-pinned spin valve (see figure 4) further comprises: 
	a second pinning layer (item 404, figure 4); 
	a second pinned layer (item 406, figure 4) adjacent to the second pinning layer (item 404, figure 4), the second pinned layer (item 406, figure 4) has a magnetization direction orthogonal to a magnetization direction of the first pinned layer (item 414, figure 4 – the magnetization direction of the second pinned layer is left or right with respect to the page whereas the magnetization direction of the first pinned layer is coming out of the page thus the magnetization directions are considered to be orthogonal); and a second spacer layer (item 408, figure 4) adjacent to the second pinned layer (item 406, figure 4) and the free layer (item 410, figure 4).
Regarding Claim 15, Fermon discloses the magnetic field sensor of claim 12, wherein an axis of maximum sensitivity of the at least one magnetoresistance element (see figure 4) is positioned to detect the changing magnetic field (para. 0010).
Regarding Claim 16, Fermon discloses the magnetic field sensor of claim 12, wherein the at least one magnetoresistance element comprises a plurality of magnetoresistance elements arranged in a bridge configuration (para. 0007 and 0181).
Regarding Claim 18, Fermon discloses the magnetic field sensor of claim 12, wherein a magnitude of the bias of the spin valve is equal to a magnitude of the static magnetic field vector (para. 0226 – “the intra-stack magnetic bias of the double pinned arrangement 400 of FIG. 4, which is cancelled out when an external field with same amplitude is applied in the opposite direction.” Thus in order to be able to cancel out, the magnitude of the bias of the spin valve is considered to be an equal magnitude of the static magnetic field vector).
Regarding Claim 19, Fermon discloses the magnetic field sensor of claim 12, wherein the free layer (item 410, figure 4) comprises a ferromagnetic layer (item 410a/b, figure 4).
Regarding Claim 20, Fermon discloses the magnetoresistance element of claim 1, wherein the bias is a magnetic field vector that is anti-parallel to the static magnetic field vector.
Regarding Claim 21, Fermon discloses the magnetoresistance element of claim 1, wherein the bias prevents the double-pinned spin valve from detecting the external static field vector. (para. 0226 – “the intra-stack magnetic bias of the double pinned arrangement 400 of FIG. 4, which is cancelled out when an external field with same amplitude is applied in the opposite direction.” Thus in order to prevent the double-pinned spin valve from detecting the external field vector, the bias and the external field must cancel one another).
Regarding Claim 22, Fermon discloses the magnetoresistance element of claim 8, wherein the bias is a magnetic field vector that is anti-parallel to the static magnetic field vector (para. 0226 – “the intra-stack magnetic bias of the double pinned arrangement 400 of FIG. 4, which is cancelled out when an external field with same amplitude is applied in the opposite direction.” Thus, the bias the magnetic field vector of the spin-valve is considered to be anti-parallel to the static magnetic field vector).
Regarding Claim 23, Fermon discloses the magnetoresistance element of claim 8, wherein a magnitude of the bias is equal to a magnitude of the static magnetic field vector (para. 0226 – “the intra-stack magnetic bias of the double pinned arrangement 400 of FIG. 4, which is cancelled out when an external field with same amplitude is applied in the opposite direction.” Thus in order to be able to cancel out, the magnitude of the bias of the spin valve is considered to be an equal magnitude of the static magnetic field vector).
Regarding Claim 24, Fermon discloses the magnetic field sensor of claim 12, wherein the bias is a magnetic field vector that is anti-parallel to the static magnetic field vector (para. 0226 – “the intra-stack magnetic bias of the double pinned arrangement 400 of FIG. 4, which is cancelled out when an external field with same amplitude is applied in the opposite direction.” Thus, the bias the magnetic field vector of the spin-valve is considered to be anti-parallel to the static magnetic field vector).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to magnetoresistance/magnetoresistive elements and sensors (AMR GMR TMR, etc.) for detecting changes in a magnetic field, and reducing the static magnetic field detected by the magnetoresistance/magnetoresistive elements and sensors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564. The examiner can normally be reached M-F 8am-5pm; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEAN CURTIS
Examiner
Art Unit 2858



/S.C./Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858